Title: To James Madison from Daniel Baldwin, 18 September 1809
From: Baldwin, Daniel
To: Madison, James


D Sir
New Ark. 18th. Sepr. 1809
You will not think strange that I offer an oppinion to your Honor in this dangerous hour, being an old soldier from the Walls of Quebec untill I lost my leg. Being confident in my own mind, that there never will be peace and tranquility in this noble parte of the world, as long as the British Retains one foot of Ground in our northern parts, (Called Canada,) Now I think is the time for us to make the fatal blow, and take it in possession should you coincide with me in opinion and am willing to receive the aid and assistance of an old & well tried soldier, I am at your service with pleasure, the interest I have for my family & my glorious Country, together with my former services—dictates me to this proffer, being determined to die in the Honest Cause of my Country should opportunity offer although a wounded, & worne out soldier, with the loss of one of my legs would I still volentier in so noble a cause. Daily in my walks do I find Insult added to insult on this Gouvernment, by foreigners. I’m with every due Respect the Honerable Presidents most, unfortunate and greatest wellwish[er] to himself & Country
Daniel Baldwinlate Capt. of the 1st. N. J. Regt.
